Order, Supreme Court, New York County (Richard F. Braun, J.), entered September 6, 2011, which, to the extent appealed from as limited by the briefs, denied defendants’ motion to dismiss the complaint in its entirety, unanimously affirmed, with costs.
Accepting the allegations in the complaint as true and resolving all inferences in plaintiffs favor on this motion to dismiss (see generally Leon v Martinez, 84 NY2d 83, 87 [1994]), the complaint sufficiently states a cause of action for recovery of consequential damages arising from defendants’ failure to adjust and pay plaintiffs claim for flood damage to his home in a timely and good-faith manner (see Bi-Economy Mkt., Inc. v Harleysville Ins. Co. of N.Y., 10 NY3d 187, 192-193 [2008]). Defendant was aware that plaintiff had received an offer on his house and that without prompt funding of the repairs needed the offer on the property would be lost (id,.).
*483We have considered defendants’ remaining contentions and find them unavailing. Concur — Saxe, J.P., Sweeny, Freedman and Manzanet-Daniels, JJ.